 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sale Agreement of asset elements

 

between Carrieres Polycor Inc

 

and

 

Rock of Ages Canada Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1


--------------------------------------------------------------------------------


TABLE OF CONTENTS

1.         INTERPRETATION

            1.1              Definitions

            1.2              Titles and clauses

            1.3              Type and number

            1.4              Exhibits

            1.5              Renunciation, modification

            1.6              Applicable laws

 

2.         PURCHASE AND SALE

 

3.         PURCHASE PRICE

            3.1              Purchase price

            3.2              Adjustments

            3.3              No liability intake

 

4.         PURCHASE PRICE TERMS AND CONDITIONS

            4.1              Payment terms and conditions

            4.2              Guaranteed deposit

            4.3              Title search

            4.4              Environmental verification

            4.5              Guaranteed deposit remittance

            4.6              Regulations with regards to the guaranteed deposit
and to the trustee

 

5.         SELLER DECLARATIONS AND GUARANTEES

            5.1              Seller declarations and guarantees

            5.2              Declarations and guarantees of asset elements

            5.3              Compliance with environmental relative laws

            5.4              Survival of declarations and guarantees

 

6.         BUYER DECLARATIONS AND GUARANTEES

            6.1              Declarations and guarantees

            6.2              Survival of declarations and guarantees

 

7.         COMPENSATION

 

8.         COMMITMENTS BETWEEN PARTIES

            8.1              Buyer' commitments

            8.2              Seller's commitments

            8.3              Party's commitments

            8.4              Follow up of commitments

 

9.         NOTICE

            9.1              Notice

            9.2              Receipt of notice date

 

10.       GENERAL PROVISIONS

            10.1          Cost and fees

            10.2          Deadline

2

--------------------------------------------------------------------------------





SALE AGREEMENT OF ASSET ELEMENTS

 

BETWEEN: 

> > CARRIERES POLYCOR INC, a legal corporate entity, with a head office situated
> > at 138, Saint-Pierre street in Quebec, Province of Quebec, G1K 8B9,
> > represented by Charles Belzil, vice president of the board of director and
> > chief financial director of the company, duly authorized hereinafter called:
> > (THE SELLER)

AND:

> > ROCK OF AGES CANADA INC, a legal corporate entity, with a head office
> > situated at 1 Place Ville-Marie, bureau 4000, in Montreal, province of
> > Quebec, H3B 4M4, represented by Gabriel Ouellet, director of finance and
> > operations, duly authorized hereinafter called (THE BUYER)
> > 
> > --------------------------------------------------------------------------------

1.               INTERPRETATION

1.1             Definitions

For the purpose of the present, and also in all documents related or referred
to, unless of an opposite context, the following words, terms and expressions
will signify:

1.1.1.   "Deed of sale of the immoveable property" signifies the attached deed
of sale in exhibit 8.3 to the present;

1.1.2.   "Agreement" signifies the present agreement and all exhibits, in each
case as they can be amended or completed from time to time, and the expressions
"the presents", "in the presents", "to the presents" "in pursuance to the
presents" by the presents" and other similar expressions are referred to this
agreement; and, unless contrary indication, references to paragraphs and
articles are references to paragraphs and articles of this agreement.

1.1.3.   "Asset elements" signifies asset elements described in article 2 of in
the present;

1.1.4.   "Immoveable property" signifies part of lot 362 in Canton of Stanstead,
in the Stanstead district which is fully described in the Deed of Sale of the
immoveable property, and all other buildings or structures established on the
said lot;

1.1.5.   "Inventory" signifies the granite blocks that are actually found on the
property with the exclusion of the granite blocks sold by the Seller as of March
31, 2009 and listed on exhibit 8.2.3. of the presents; for the purpose of
establishing an inventory sale price, a list of granite blocks category 1, 11,
and 111 is enclosed to the present;

1.1.6.   "Purchase price" signifies the purchase price of the asset elements
stipulated in article 3 below subject to the provisions of article 4 of the
presents;

3


--------------------------------------------------------------------------------

1.1.7.   "Title irregularities" designate, collectively, (i) any irregularities
in the chain of titles of the property;  (ii) any charge, priority, mortgage,
security or any actual rights (except public utility right of way allocated to
the property but does not prevent its utilization or its exploitation), charges
mentioned in paragraph 5.2.1 and rights mentioned in paragraph 5.2.10 if these
are not erased in a stipulated deadline;  (iii) any legislative or statutory
provision federal, provincial, municipal or other, or the rights of a third
party that prevent the Seller to dispose of the property in favor of the Buyer ;
and (iv) any relative authorization to the sale of the property required from a
third party or any commission, agency or other governmental group that was not
obtained.

1.2             Titles and clauses

 

Titles and clauses or paragraphs are inserted to the presents only for reference
purposes and cannot be used to interpreter the content of this agreement.

 

1.3             Type and number

 

The masculine include the feminine, the singular include the plural and vice
versa.

 

1.4             Exhibits

1.5             The following documents are enclosed as exhibit to the present
agreement:

Exhibit  1.1.5              Inventory

Exhibit  3.1.2              Inventory sale price

Exhibit  3.3                 Addendum to the sale agreement of asset elements

Exhibit  5.2.12            Commercial names

Exhibit  8.1.1.             Supply agreement

Exhibit  8.2.1              Non-competition agreement

Exhibit  8.2.3              Granite blocks belonging to the Seller

Exhibit  8.3                 Deed of sale of the property

1.6             Renunciation, modification

Only if expressly anticipated in the present agreement, no modification or
renunciation to the present agreement will bind a party unless it is recorded in
writing and signed by the binding party.  A renunciation to a provision of the
present agreement does not constitute a renunciation to any other provision to
the present agreement and no renunciation to a provision of the present
agreement will constitute a renunciation to bring it up in the future unless of
an expressed provision to this effect.

1.7             Applicable laws

The present agreement is controlled and interpreted according to Quebec and
Canada applicable laws.

2.               PURCHASE AND SALE

4


--------------------------------------------------------------------------------


      Under reserved provisions of the present agreement, the Seller sells to
the Buyer all moveable and immoveable properties and all corporate and
incorporate rights listed below: 

a)               Immovable property

b)               All inventory

c)               All rights in all the intellectual property used by the Seller
for the exploitation of the property (except for those under the name "Polycor")
notably the names "Gris de Stanstead", Stanstead Grey", "Stanstead Gray,
"Mistigri" and "Misty Grey"

 

d)               all their rights in all permits, certificates and transferable
licenses necessary to the exploitation of the property notably, certificates
given by the Minister of Environment, if 

                  needed;

e)               all rights in mining rights, mining claims and exploitation
leases that the Seller has with regards to the exploitation of the property.

3.               PURCHASE PRICE

3.1             Purchase price

Under conditions, restrictions, representations, guaranties, engagements and
clauses of the presents, the purchase price to acquire the asset Elements is an
amount equal to the total of the following amounts:

3.1.1          As for the asset elements other than the inventory, an amount of
ONE MILLION DOLLARS )1 000 000 000 $) distributed as follow:

        a)      ONE HUNDRED THOUSAND DOLLARS (100 000 $) for the immoveable
property

        b)      NINE HUNDRED THOUSAND DOLLARS (900 000 $) for the exploitation
rights of the granite reserves

        c)      As for the inventory, the anticipated amount is in exhibit
3.1.2.

3.2           Adjustments

                School and municipal taxes with regards to the property and
municipal taxes collected in favor of quarry operators are subject to an
adjustment dated as of the present; in the

                eventuality that other adjustments are necessary, they will also
be made as of the present date according to the provisions of the Deed of Sale
of the Property.

 

3.3           No liability intake

 

Under paragraph 4.4.1 and 4.4.2 of the presents, it is understood between
parties that the Buyer does not assume any liability intake from the Seller,
neither debt or obligation,

of any nature it may be, related or not to asset Elements, including, without
restricting the general significance of the above, any loan, accounts payable,
fiscal responsibility for income taxes paid or not, any responsibility deriving
or related directly or indirectly to the exploitation of the Seller's

5


--------------------------------------------------------------------------------


enterprise on the property including all responsibilities regarding employees,
any environmental responsibility or any other responsibility and the Seller
commits himself, by the following, to compensate the Buyer and to cover any
damages, expenses, costs, finds, condemnation, responsibility or judgment with
regards to all of the above according to article 7 of the presents subject to
provision in exhibit 3.3 of the presents.

4.                  PURCHASE PRICE TERMS AND CONDITIONS

4.1                Payment terms and conditions

   The purchase price is payable according to the following methods of payment

4.1.1.      Jointly at the signature of the presents, the Buyer pays the Seller,
as a partial payment of the Purchase Price, the sum of ONE MILLION TWO HUNDRED
NINETEEN THOUSAND SIX HUNDRED SEVENTY FIVE THOUSAND DOLLARS AND 84 cents (1 219
675.84 $) of which the Buyer will acknowledge receipt and give full discharge;

4.1.2.      the balance of the purchase Price, that is ONE HUNDRED THOUSAND (100
000 $) which will be payable according to the provisions of paragraph 4.5 of the
presents,

4.2             Guaranteed deposit

The parties agree to deposit in favor of Lavery, de Billy, S.E.N.C.R.L. ( the
"Consignee") in trust, the sum of one hundred thousand dollars (100 000 $) (the
guaranteed deposit) will have to be invested as a term deposit in a Canadian
chartered bank until it is handed over according to the presents.  The
guaranteed Deposit will be paid to the Seller when the Deed of sale of the
property is published to the index of the properties without any adverse entries
and according to the clauses of paragraph 4.5 of the presents.

As long as a decision has not been made on the guaranteed Deposit according to
provisions of paragraphs 4.3 and 4.4, the Buyer cannot exploit the property
being understood that the Buyer can exploit the property after this waiting
period and it is also understood that the Seller cannot assert his rights of
usufruct indicated in the supply agreement during this period during which the
Buyer cannot exploit the property according to the above.

4.3                   Title search

The buyer will have until May 31, 2009 to proceed, at his own expense, to the
examination of the property titles.  In the scope of the titles' examinations,
the following provisions will apply:

4.3.1        If such an examination does not reveal any title irregularities and
charges referred to in paragraph 5.2.1. and rights referred to in paragraph
5.2.10 were removed within the deadline period and, no later than May 31, 2009
for the usufruct and the first refusal right granted to Tuile Grani-Décor Inc.
published at the public rights office of the district of Stanstead under number
163 847, then the guaranteed Deposit and accrued interest will be handed over to
the Seller statutory under the provisions of paragraph 4.4 of the presents.

6


--------------------------------------------------------------------------------


4.3.2        However, if such an examination reveals titles irregularities,
including charges referred to in paragraph 5.2.1.and rights referred to in
paragraph 5.2.10 and if they are not removed within the prescribed deadline and,
no later than May 31, 2009 as for the usufruct and the first refusal right
granted to Tuile Grani-Décor Inc. published at the public rights office of the
district of Stanstead under number 163 847, then a portion of the guaranteed
Deposit will be kept by the Consignee until correction of title irregularities
are revealed.  The Seller and the Buyer will reasonably determine the portion of
the guaranteed Deposit that will be kept by the Consignee, according to the
nature of the title irregularities that are left to cross off and reasonable
costs to guarantee the Buyer that the Seller will proceed to their correction
according to paragraph 4.3.3.  However, if the titles Irregularities that are
left to cross off are either the first refusal right granted to Tuile
Grani-Décor Inc and published under number 163 847 or the first refusal right
granted to Granit Bussiere Inc and published under number 146 212, then the
entire amount of the guaranteed Deposit will be kept by the Consignee until the
said rights are rectified to the Buyer's satisfaction.

4.3.3        In the event that such an examination reveals title irregularities,
including changes referred to in paragraph 5.2.1 and rights referred to in
paragraph 5.2.10 if these were not removed within the prescribed deadline and,
no later than May 31, 2009 for the usufruct and the first refusal right granted
to Tuile Granit-Décor Inc. published at the public rights office of the district
of Stanstead under number 163 847, the Buyer will advise the Seller in writing
and the later is compelled by the following to rectify at his own cost the
alleged title Irregularities to the Buyer's satisfaction and this, within 30
days following the Buyer's notice (or a longer deadline if the title
Irregularities cannot reasonably be corrected within the 30 day deadline as long
as the Seller undertakes the necessary corrections of the title Irregularities
in a diligent manner).  If the Seller cannot, refuses or neglects to correct
such title Irregularities within the time allowed (or any other time frame
agreed to between parties), the Buyer can proceed, at the Seller's cost, to the
correction of the titles and the related costs and expenses incurred by the
Buyer, increased by 100%, will be taken from the portion of the guaranteed
Deposit kept for this purpose.  If the title corrections cannot be done without
the participation of the Seller and the later refuses or neglects to bring his
assistance to the Buyer within the allowed time (or another deadline agreed to
between parties), then the Buyer can keep the portion of the guaranteed Deposit
kept for this purpose and he also will keep all his rights to article 7, if
necessary, and all other rights and recourses allowed by law.

4.4              Environmental verification

The Buyer will have until May 31, 2009, to proceed, at his own expense, to the
environmental evaluation of the property.  In the framework of this evaluation,
the following provisions will be applicable:

 

4.4.1    If the environmental evaluation reveals that the property (i) does not
require any corrective measure or (ii) if the total environmental costs
(including environmental reports Phase 1 and 11) and the costs for corrective
measures resulting from the environmental evaluation as evaluated by an
environment expert that carried out the environmental evaluation, are evaluated
to 25 000 $ or less, then these costs will be entirely assumed by the Buyer and
in either cases, the guaranteed Deposit and accrued interests will be handed
over to the Seller under the reserved provisions of paragraph 4.3 of the
presents.

 

 

 

7


--------------------------------------------------------------------------------

 

4.4.2    If however, the total environmental evaluation costs (including
environmental reports Phase 1 and 11) and costs for corrective measures
resulting in the environmental evaluation as evaluated by an environment expert
that carried out the environmental evaluation are superior to 25 000 $, then any
amount exceeding 25 000 $ will be assumed in equal parts by the parties (being
however understood that the portion the Seller must assumed cannot exceed in any
case 100 000 $) and a portion of the guaranteed Deposit will be kept by the
Consignee until corrective measures are brought.  The portion of the guaranteed
Deposit that will be kept by the Consignee will be equal to the cost that the
Seller will have to assume according to the above.

4.4.3    If corrective measures for more than 25 000 $ are required, then the
Seller and the Buyer will work in conjunction for implementation of the required
work to correct the situation.

 

4.5       Guaranteed Deposit remittance

The parties agree that the guaranteed Deposit will be treated according to the
following provisions:

4.5.1    The Consignee is authorized to remit the guaranteed Deposit along with
accrued interest to the Seller according to provisions of paragraphs 4.31 and
4.41 of the presents.  The Buyer will have to advise the Consignee in writing
that following the examination of the titles and the environmental evaluation,
the guaranteed Deposit and accrued interest can be remitted to the Seller.

4.5.2    If, however, the Consignee has to keep a portion of the guaranteed
Deposit according to provisions of paragraphs 4.3.2 or 4.4.2, then the Consignee
is authorized to keep the amount that will be determined according to provisions
of paragraphs 4.3.2 or 4.4.2 and to remit the balance of the guaranteed Deposit
along with accrued interests to the Seller.  The Buyer will have to advise the
Consignee in writing of the amount that he must keep according to provisions of
paragraphs 4.3.2 or 4.4.2.

4.5.3    If, however, the title examination or an applicable legislation of the
property or to the Buyer result that the present sale is null or that the
Buyer's property title is null, then the present sale will be terminated and the
Seller will remit the purchase Price to the Buyer and the Consignee is
authorized to remit the guaranteed Deposit along with accrued interests to the
Buyer.  The Buyer will have to advise the Consignee in writing that the sale is
null or that his title is null and the Consignee is authorized to remit the
guaranteed Deposit and accrued interests to the Buyer.

4.5.4    If the title corrections cannot be done without the Seller's
participation and the later refuses or neglects to bring his assistance as
described in paragraph 4.3, then the Buyer will have to advise the Consignee in
writing and the Consignee is authorized to remit the guaranteed Deposit and
accrued interests to the Buyer.

Any amount deducted from the guaranteed Deposit according to provisions of
paragraphs 4.3 and 4.4 of the presents will be reduced from the purchase Price.

4.6      Regulations with regards to the guaranteed deposit and to the consignee

The parties agree that the guaranteed Deposit and the Consignee are subject to
the following:

 

 

 

 

8


--------------------------------------------------------------------------------


4.6.1    The Consignee will have to keep the guaranteed Deposit and remit it to
the Seller or to the Buyer, according to the following provisions;

4.6.2    The Consignee will have to deduct costs and expenses and remit them to
the Buyer as agreed to the presents;

4.6.3    until it is remitted as stated above, the Consignee will have to place
the guaranteed Deposit into a term deposit in a Canadian chartered bank;
proceeds from this guaranteed Deposit in interests and revenues and any renewal
will be part of this guaranteed Deposit;

4.6.4    except in cases of a severe error or an intentional error, the
Consignee will not be responsible within the present agreement, for any gesture
nor for any measure that he has made, omitted to make or taken, in good faith,
nor for any error without prejudice in facts and in rights.  Without limiting
the above, it is understood that the Consignee will not incur any responsibility
for a gesture, a measure or an omission from his part to act following a notice,
a request, a renunciation, a consent or any other document that was given to him
according to the presents, not only towards the validity of the signatures that
appear and the provisions they hold, but also towards the veracity and the
sufficiency of the information that appear and that the Consignee believe in
good faith to be authentic;

4.6.5    Notwithstanding any disposition to the "Loi relative a l'administration
du bien d'autruit" or to fiduciary obligations, the Seller and the Buyer agree
that the Consignee's obligations are limited to the generality of the above, the
Consignee is not required to subscribe to an insurance, to give any guarantee or
to render an analysis of account at the end of this agreement;

4.6.6    The parties agree, severally and jointly, to indemnify and cover the
Consignee from any claim costs or damages sustained or incurred by the Consignee
in relation with the execution of the mandate provided to the presents.

5.        SELLER DECLARATIONS AND GUARANTEES

5.1        Declarations and guarantees for the Seller

             The Seller declares and guarantees the Buyer what follows and
recognizes that the Seller based the purchase of asset elements on these
declarations and guarantees.

5.1.1.   The Seller has the power to possess asset Elements and he has the
power, the authority and the right to conclude and to execute the present
agreement along with the Deed of sale of the Property and the non-competition
agreement without other formalities than those already completed; the Seller
duly signed and delivered the present agreement along with the Deed of sale of
the Property and the Agreement of non-competition and these agreements establish
valid and obligatory obligations towards the Buyer, enforceable according to
their provisions;

5.1.2.   The Seller has the power to exploit the Property as he is actually
doing and benefits from this point of view to the acquired rights allowing him
to do so;

9


--------------------------------------------------------------------------------


5.1.3.   the conclusion of the present agreement, the Deed of sale of the
Property and the non-competition Agreement and actions that imply their
executions will not infringe in any way on the consecutive act and the Seller's
agreements, contracts or laws to which he is bonded to, rulings and judgments to
which the Seller is subjugated to.

5.1.4.   neither the present agreement, nor the Deed of sale of the property and
nor the non-competition Agreement, nor any actions assuming their executions
will expose the Seller to a loss, a suspension or the termination of either one
of the permits, licenses, authorizations with regards to the property.

5.1.5.   The Seller is a Canadian resident in terms of the Canadian Income Tax
Revenue Law (Canada) and the Income Tax law (Quebec).

5.2       Declarations and guarantees of asset elements

5.2.1.   The Seller has a clear title, good and valid on asset Elements, these
are free and clear of any charge, priority, mortgage, safety or of any known
rights, published or not, except constraints or other charges that may affect
the property but does not prevent its use or exploitation and except

(i)         a suspensive usufruct right ending April 23, 2017, in favor of
Tuiles Granit-Décor Inc. incorporated under terms of an agreement published at
the public rights office of the district of Stanstead on October 9, 1990, under
number 163 847 and that the Seller is committed to have it removed at his own
cost following the date of the presents;

(ii)         a suspensive usufruct right in favor of Granit Bussiere Inc., in
order to assure them a supply of granite and this, for a period of (30) years
starting April 24, 1987, incorporated under an agreement published at the public
rights office of the district of Stanstead on May 14, 1987 under number 146 212
and the Seller is committed to have it removed at his own expense within a
deadline of thirty (30) days of the presents;

(iii)       a mortgage act agreed to by Polycor Inc., Carrieres Polycor Inc.,
Dumas and Voyer Inc., Granilac nc., La Compagnie Novostone Inc., Bordures
Polycor Inc./Polycor Granit Curbs Inc., Polycor Granite Bussiere Inc., Tuiles
Polycor Inc./Polycor Tiles Inc. and Tranches Polycor Inc./Polycor Slabs Inc. in
favor of Trust National Bank Inc. published in Stanstead on June 1st, 2007 under
number 14 286 067 which will be removed from the property at the Seller's
expense jointly at the publication of the Deed of sale of the property;

5.2.2.   all taxes and contributions, either general or special, school or
municipal and all other taxes allocated to the property have been paid, for the
payment of municipal taxes until December 31st, 2009 and up to June 30th, 2009
for school taxes and all transferred rights have been released, all without
consolidation or subrogation in favor of a third party.

5.2.3.   the use of the property is in accordance to all important aspects, all
laws, rules and standards (as at the federal, provincial levels, municipal or
other), including without limiting the above, those concerning the environment
(with the exception of what will be uncovered by the environmental inspection
provided under the terms of the presents ("the environmental inspection") and
the zoning and is in accordance to all legislative and statutory provisions
applicable;

 

10

--------------------------------------------------------------------------------


5.2.4.   the property has been removed from the agricultural zoning in
accordance with decision number 311427 rendered by the agricultural territory
protection Commission on February 21, 2000;

 

5.2.5.   the use of the property does not constitute a violation or a default
towards an agreement or an important contract in relation with the property
(including any lease, offer, promise or lease contract, any insurance policy or
other contract), nor with regards to any judgment, decision, ruling, demand or
decree from a tribunal or an arbitrator or agency, an office, an administration,
commission, ministry or any other public authority;

 

5.2.6.   at the date of the presents it does not exist any claim, expropriation,
judiciary procedures or other, with regards to the property or to its operation,
except for what is revealed in writing to the Buyer and accepted in writing by
the later and the Seller has complied fully to any notice received from the
Seller or any previous owners, concerning the non compliance of the property,
its use, or otherwise, issued by every authority with jurisdiction in relation
with any law, any rulings or any legislative provisions and, furthermore, the
Seller has not received such a notice to which he has not complied to, except,
as revealed in writing by the Buyer and accepted in writing by the later;

 

5.2.7.   there is no construction or renovation done on the property within the
previous thirty five (35) days of the present agreement which could be grounds
for a claim precedent against the property;

 

5.2.8.   buildings and other structures situated on the property are in
accordance with all laws and all municipal regulations as well with all other
regulations (with the exception of what will be revealed by the environmental
inspection) and there are no restrictive agreement, no municipal regulation or
other law or regulation that, in some way, restraint or forbid the use of the
property, its buildings or its structures as they are presently used;

 

5.2.9.   there is no lawsuit, pursuit, pleas or apprehended pursuit nor there
are no lawsuit threats, pursuit or procedures implicating asset Elements before
a tribunal, commission, agency or other governmental group;

 

5.2.10. the asset Elements are not the object of any sale agreement, first
refusal right, option and it does not exist any right susceptible to become a
contract for the acquisition of asset Elements except (i) a first refusal right
in favor of Garnit Bussiere Inc towards which the Seller is committed to obtain
a renunciation and to have it removed at his own expense within a deadline of
thirty (30) days from the presents and (ii) a first refusal right for the
acquisition of the property in favor of Tuile Granit-Décor Inc towards which the
Seller is committed to obtain a renunciation and to have it removed at his own
expense within  a reasonable deadline following the date of the presents;

 

5.2.11.  the Seller does not have any information nor enquiries in relation with
the asset Elements that, if they were known by the Buyer, may reasonably
discourage him to complete the expected transaction to the presents at the price
and conditions described to the presents;

 

5.2.12.  the list and commercial names used in relation with the asset Elements
is enclosed under exhibit 5.2.12.

5.3          Compliance with environmental relative laws

11


--------------------------------------------------------------------------------

 




5.3.1.   the Seller does not violate nor has he violated laws, regulations,
policies, directives, directive lines, rulings nor decrees from the federal,
provincial, municipal or local governments in view of environmental questions
(with the exception of what will be revealed by the environmental inspection)
(collectively named "Laws relative to the environment").

5.3.2.   the Seller removed from the property all contaminants and sources of
contaminants that may or can have a contravene effect to Laws relative to the
environment (with the exception of what will be revealed by the environmental
inspection)

5.3.3.   there is no underground or above ground reservoir on or under the
property except those referred to in paragraph 8.2.4 of the presents;

5.3.4.   no decree, no corrective notice or infraction nor any other request was
given under relative environmental Laws with regards to the property;

5.3.5.   the Seller did not omit to declare to appropriate governmental
authorities any event that he should declare in pursuance with Laws relative to
the environment and the Seller has supplied the Buyer with exact and complete
copies of all related reports and correspondence.

5.4       Survival of declarations and guarantee;

The contents of declarations and guarantees of the Seller in the present
agreement and in all documents supplied in pursuance to the present agreement or
referred to will follow at the date of the present agreement for a duration of
three years following the date of the presents;

6.          BUYER DECLARATIONS AND GUARANTEES

6.1        Declarations and guarantees

The Buyer declares and guarantees to the seller as follow:

6.1.1.   under reserved applicability of the Law on Acquisition of agricultural
land by non residents, the Buyer has the power and the capacity to conclude and
complete his obligations in pursuance of the present agreement and all other
agreements, all contracts and all other documents that the Buyer signs or
delivers in pursuance of the present agreement.  The Buyer has duly singed and
delivered such agreements, contracts and documents and they establish valid and
obligatory obligations towards the Seller, enforceable according to these
provisions;

6.1.2.   the conclusion of the present agreement along with the Deed of sale of
the property and all acts that imply their execution will not infringe on the
constitutive act and regulations of the Seller, contracts to which he is bounded
to or laws, rulings and judgments to which the Seller is subjugated

6.1.3.   the Buyer is a Canadian resident in terms of the Canadian Income Tax
Revenue Law (Canada) and the Income Tax law (Quebec);

6.2       Survival of declarations and guarantees

The contents of declarations and guarantees of the Buyer in the present
agreement and in all documents supplied in pursuance to the present agreement or
referred to will follow at the date of the present agreement for a duration of
three years following the date of the presents;

 

 

12


--------------------------------------------------------------------------------


7.         COMPENSATION

Under reserve of provisions in paragraph 5.4 of the presents, the Buyer will
have to keep the Seller indemnified and covered against any damage, loss,
commitment, responsibility, claim, charge, mistrust, cost and expense (including
fees and disbursements, judicial and extra-judicial, lawyers and all other costs
and expenses attributable to any legal action, inquiry action, claim or
procedure) that the Buyer may have sustained, supported, incurred or may have to
pay following a violation or an inaccuracy of representations, guarantees,
stipulations, agreement or engagements of the Seller in pursuance of the
presents;  without limiting the above, the Seller agrees to keep the Buyer
indemnified against any recourse from Granit Bussiere Inc. and Tuiles
Granit-Décor Inc. and this with regards to their first refusal right and the
usufruct referred to in paragraphs 5.2.1 and 5.2.10 of the presents.  If there
should be an amount claimed to the Buyer that should be kept indemnified by the
Seller according to the terms of this agreement, except those specifically
assumed by the Buyer in pursuance of the presents, the Buyer will advise the
Seller of this claim and the Seller will have to assist the Buyer with a
contestation of such a claim.  If the Buyer has to pay an amount whatsoever
following a claim contested or not, the Seller be will indebted towards the
Buyer for an equal amount paid in capital, interests, penalties, costs and
accessories along with costs incurred by the Buyer (including fees and
disbursements, judiciary and extra judiciary, reasonable of his lawyer)
concerning such a claim.

Any amount payable according to the present compensation obligation cannot in
any way exceed the amount equivalent to the purchase Price.

8.         COMMITMENTS BETWEEN PARITES

Buyer's commitments

The Buyer is committing the following toward the Seller:

8.1.1.      to sign, jointly to the presents, a supply agreement according to
the example enclosed and titled exhibit 8.1.1.;

8.1.2.      Stanstead Grey blocks of a net dimension of 12-0 x 6-0 x 6-0 (82
blocks are presently foreseen) will be supplied by the Buyer to the Seller for
the "Franklin D. Roosevelt" project at a price of 20 $ per cubic foot in a
period of four months following the order if the order is in the hands of the
Buyer during the months of April to August, otherwise, delivery will be six
months;

8.1.3.      to pay, in relation with the property, all outstanding property
taxes, including the tax ratio for the current year, starting from the date of
the presents, as for the municipal tax perceived in favor of quarry operators,
the Seller will have to reimburse the Buyer his portion of this tax as soon as
the Buyer will give the Seller the May 31, 2009 statement prepared by the
Municipality of Ogden.

8.2       Seller's commitments

The Seller is committing the following toward the Buyer

8.2.1.    to sign, jointly to the presents, a non-competition agreement in favor
of the Buyer according to the example enclosed titled exhibit 5.2.12;

 

13


--------------------------------------------------------------------------------


8.2.2.   at the request of the Buyer, to sign necessary documents to transfer to
the Buyer all commercial names used in relation with the asset Elements from the
enclosed list titled exhibit 5.2.12;

8.2.3.   to proceed, at his own cost, no later than three (3) months from the
presents, at the removal of equipments and granite blocks that belong to the
Seller and that were sold by him as of March 31, 2009 which are on the enclosed
list under the title exhibit 8.2.3 and if failing to do so, they will become the
property of the Buyer at the expiring deadline of three (3) months without
compensation;

8.2.4.   to proceed, at his own cost, no later than six (6) days from the
presents, to the removal of the trailer and of the three (3) above ground
reservoirs situated on the Property; the Seller can temporary store them on the
Buyer's land in Ogden (the reservoirs must be previously emptied) but will have
to remove them from the Buyer's land in Ogden by June 15, 2009 the latest;

8.2.5.   to obtain the renunciation or respective waivers from Granit Bussiere
Inc and Tuiles Granit-Décor Inc., their first refusal rights referred to in
paragraph 5.2.10 of the presents and their usufruct rights mentioned in
paragraph 5.2.1 (i) and (ii) of the presents and to be entirely published in the
land registry of the district of Stanstead in a limited time;

8.2.6.   to do, sign, hand over or see that all other acts, documents and things
that the Buyer may require from time to time in order to bring this present
agreement into effect are done, signed, handed over and the Buyer is agreeing to
fully cooperate with the Seller in the framework of the examination of the
property titles or if the Buyer has to demonstrate his acquired rights in
connection with the Property in front of a tribunal, commission, agency or other
governmental group, and to take all necessary measures to fully implement the
understandings of the present agreement.

8.3        Party's commitments

The parties commit between one and the other to sign, jointly to the presents, a
deed of sale of the Property in favor of the Buyer for publication in the land
registry of the district of Stanstead according to the enclosed example titled
exhibit 8.3.   The present agreement and the Deed of sale of the Property are a
unified entity and all provisions of the presents, including the compensation
obligation, benefit the Buyer to the terms of the Deed of sale of the Property
and are integrated in return.   If the Buyer obtains a certificate of
localization related to the property and it describes a more updated technical
description of the property, then the parties agree to sign an agreement in
which the updated technical description will be corrected in the Deed of sale of
the Property.

8.4       Follow up of commitments

The parties' commitments contained in the present agreement and in all remitted
documents pursuant or aimed to the presents will follow the date of the present
agreement.

9.         NOTICE

9.1       Notice

            Any notices, documents or other communications to be given to the
terms of the presents will have to be in writing and will be sufficient if
personally delivered, sent by registered mail or faxed (with the understanding
that in case of disruption in the postal service, such a notice, document of
other communication will have to be delivered or notified personally or by fax),
to the following addresses:

14


--------------------------------------------------------------------------------


 

9.1.1    For the Seller:

            138, rue Saint Pierre

            Quebec, QC.   G1K 3V9

                        Fax:  (418) 692-0981

                        To the attention of Mr. Irenee Bouchard, president and
chief of the board of directors

 

9.1.2.   For the Buyer:

4 rue Rock of Ages

Stanstead, QC.  J0B 3E2

Fax:  (819) 876-2234

To the attention of Mr. Gabriel Ouellet, Director of Finances and Operations

Each party to the present will have the right to specify a different address
than the above by advising the other party in an appropriate manner.

9.2        Receipt of notice date

Any notice, documents or other communications, if sent by fax, will be deemed to
have been received on the following business day it was sent, if sent by
registered mail, the 3rd day following the mailing date and, if delivered or
notified personally, the day of the delivery or notification.

10.       GENERAL DISPOSITIONS

10.1     Costs and fees

Each party will pay the fees of their advisors with regards to the presents and
their related transaction along with their execution.

10.2     Deadline

All anticipated deadlines to the present are compulsory and can only be
prolonged by the written consent of the party that will benefit from this delay
or by the Seller and the Buyer if the delay is to their advantage.

 

 

 

 

 

 

 

15


--------------------------------------------------------------------------------




WHEREOF, Carrieres Polycor Inc has signed the present agreement in Montreal this
17th day of April 2009.

           

CARRIERES POLYCOR INC

 

Per:      Charles Belzil, vice president of the board of directors

            and chief financial director

 

WHEREOF, Rock of Ages Canada Inc, has signed the present agreement in Montreal
this 17th day of April 2009

           

ROCK OF AGES CANADA INC

 

Per:      Gabriel Ouellet, director of finance and operations  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

           

16


--------------------------------------------------------------------------------